se 5:21-cv-00582-JKP-RBF Document 1-1 Filed 06/17/21 Page 1of2
aa
RECEIVE
JUN 17 2024

DISTRICT CLERK
peer be (RICT O re TeuS Randall at 13603 Woodstone Way, San Antonio, TX 78233

ay
“HealthMark Group 325 N. Saint Paul St. #1650, Dallas, TX 75201 and Ridgemont Equity
Partners 101 S Tryon Street #3400, Charlotte, NC 28280

US CODE TITLES 2/ 5/ 9 /17 /19/ 20/ 29/ 41 S A? L CA at O5 a & 6 2
4

Deposition

This deposition is intended to serve as a formal complaint. | intend to bring to light the IkKp

careless behavior of a company that has caused me much agony. The company in question is
Healthmark. The actions of Healthmark have been deemed to be very unprofessional and life
altering due to an action that was preventable and should have been foreseen. | feel that given
the amount of distress and time consumption that has been caused, | should be compensated.
Back in 2014 | adopted my nephew which led me from Texas to Ohio. During my time in Ohio |
ended up getting stabbed and my life changed drastically. | was no longer able to function at
100% and | need medical attention to help in regaining certain functions. In 2016 | relocated with
my current job from OH back to TX. When | moved back to TX | chose Urology San Antonio as
my new provider from the beginning. | was very happy with all the services that were provided
and the staff is amazing. The practice itself spreads over many locations and consists of many
staff members, which is to be expected. The workload that they delegate to outside sources is
what brings me to my complaint. Healthmark is the outside company contracted to provide
medical records for all of the Urology San Antonio locations. | found this information out when
my job first requested that | apply for disability given the work accommodations that my injury
would require. My first experience in requesting records from Healthmark was very smooth and
painless. | reached out to a representative that handled everything efficiently. The issue came
about a year later when my job required me to recertify my accommodations. The process would
be the same as prior but the execution on Healthmarks part was hardly the same. The inaction
of Healthmark to have a back up protocol has led to this deposition.

| requested medical records in order to substantiate my work claim. Upon my initial
request | made contact with Healthmark and was assigned a representative Ashley
Madamedon to assist me. The process required me to receive an invoice online, which would
be available with medical records once the invoice was paid. The representative that | was
assigned advised me to allow a few days for her to gather all the needed records and she would
contact me once the invoice was ready. A few days passed and | received no reply.This led me
to contact Healthmark again, as my window to submit the paperwork to my job was limited.
Upon my call, | was advised that my representative wasn't in at the moment. | asked if there was
anyone else to assist me and was advised just to allow 24 hours for a follow up. They stated
that only my representative had my case file at the moment. | obliged and still received no follow
up. A few days later passed and | contacted Healthmark again and was able to reach my
representative. | was advised of several factors that had hindered the fulfillment of my request
and to allow 24 hours for completion. A day passed and no follow up came, again. | reached
back out to Healthmark and began to receive a lot of run around about my representative being
unavailable and that they were the only ones that could provide the needed information. A

    
  
Case 5:21-cv-00582-JKP-RBF Document 1-1 Filed 06/17/21 Page 2 of 2

simple request had now turned into a major problem.
It took weeks to fulfill my request for medical records, and during those weeks my job denied
my claim for lack of records. The denial did not only cause several accommodations to be
removed from my job. It also caused several hours of pay (totalling $12k) to be denied as
well.Then to top it all off, | was fired. $60k just down the drain. | am currently trying to appeal
that decision. The worst part about all of this for me was finding out why | was unable to
originally get the records in a sensible time frame.The answer is this: Ashley Madamedon
was in the process of receiving a career change. | FOUND OUT WEEKS AFTER MY INITIAL
REQUEST AND THEN ONLY BY CHANCE. | emailed her one day and it bounced back. | then
remembered my initial request and found that email. From there | emailed the initial
representative and they were able to shed light on this for me (they were also the ones who
provided me with my second set of records).

| believe that Healthmark should compensate me for my losses. The emotional trouble
and physical anguish that | am suffering is undescribable. | have had to relocate my family and
one point in time lived in my car. After careful consideration, | believe the amount of
$6,700,000 is roughly adequate.

alan
